      Case 5:19-cr-00047-TES-CHW Document 70 Filed 09/13/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION


UNITED STATES OF AMERICA,

 v.                                                 CRIMINAL ACTION NO.
                                                     5:19-cr-00047-TES-CHW
RAYMON JERMELLE THOMPSON,

            Defendant.


        ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION TO
               CONTINUE TRIAL IN THE INTEREST OF JUSTICE
______________________________________________________________________________

       Before the Court is Defendant Raymon Jermelle Thompson’s Unopposed Motion

to Continue Trial in the Interest of Justice [Doc. 69], in which he seeks to continue the

trial currently scheduled to begin in October 2021 to the Court’s December 2021 Trial

Term. [Doc. 69, p. 1].

       On August 14, 2019, the Grand Jury indicted Defendant on one count of

possession of a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1) and §

924(a)(2); one count of possession of methamphetamine, in violation of 21 U.S.C. §

844(a); and one count of possession of marijuana, in violation of 21 U.S.C. § 844(a). [Id.];

[Doc. 1 at pp. 1–2]. At his initial appearance and arraignment on August 28, 2019,

Defendant pled not guilty to these charges. [Doc. 8]; [Doc. 9].

       Defendant’s counsel states that this case needs to be continued due to risks

associated with Covid-19 infections. [Doc. 69, p. 2]. As a consequence of these continued


                                             1
      Case 5:19-cr-00047-TES-CHW Document 70 Filed 09/13/21 Page 2 of 2




risks, Defendant’s “counsel cannot complete the investigation necessary in order to

properly represent [Defendant].” [Id. at pp. 2–3]. For this reason, the Court GRANTS

Defendant’s Unopposed Motion to Continue Trial in the Interest of Justice [Doc. 69] and

ORDERS that this case and its pretrial conference be continued to the December 13,

2021, Trial Term. Failure to grant this continuance would deny defense counsel the

reasonable time necessary for effective preparation. 18 U.S.C. § 3161(h)(7)(B)(iv). The

ends of justice served by granting a continuance outweigh the interests of Defendant

and the public in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). The delay occasioned by

this continuance shall be deemed excludable pursuant to the provisions of the Speedy

Trial Act, 18 U.S.C. § 3161.

       SO ORDERED, this 13th day of September, 2021.

                                         S/ Tilman E. Self, III
                                         TILMAN E. SELF, III, JUDGE
                                         UNITED STATES DISTRICT COURT




                                            2
